Citation Nr: 1419405	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the calculated amount of the Veteran's $27.00 a month in pension payments, is proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The virtual VA claims file shows that since the issuance of the July 2012 statement of the case the Veteran filed with the RO medical expense reports, along with supporting documentation of these expenses, in May and July 2013.  While the Board regrets the additional delay caused by having to remand this appeal for agency of original jurisdiction (AOJ) review of this additional pertinent evidence, it nonetheless is compelled to do so given the fact that the appellant in April 2014 specifically declined to waive such review.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2013).  

Given the additional evidence discussed above, the Board finds that while the appeal is in Remand status an accounting should prepared to show the calculated amount of the Veteran's monthly pension payments from December 1, 2013, taking into account all permissible off-sets.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file an accounting showing the calculated amount of the Veteran's monthly pension payments taking into account all permissible off-sets. 

2.  Thereafter, readjudicate the claim.  If any benefit sought is not granted, furnish the appellant with a supplemental statement of the case.  Then afford the appellant an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

